Exhibit 10.1

 

August 25, 2020

 

FTAC Olympus Acquisition Corp.

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

 

 Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among FTAC Olympus Acquisition Corp., a Cayman Islands exempted
company (the “Company”), and Citigroup Global Markets Inc. and Cantor Fitzgerald
& Co., as representatives (the “Representatives”) of the several underwriters
(each, an “Underwriter” and collectively, the “Underwriters”), relating to an
underwritten initial public offering (the “Public Offering”), of up to
86,250,000 of the Company’s units (including up to 11,250,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
Class A ordinary share of the Company, par value $0.0001 per share (the
“Ordinary Shares”), and one-third of one warrant. Each whole Warrant (each, a
“Warrant”) entitles the holder thereof to purchase one Ordinary Share. The Units
shall be sold in the Public Offering pursuant to a registration statement
on Form S-1 (File No. 333-241831) and prospectus (the “Prospectus”) filed by the
Company with the Securities and Exchange Commission (the “Commission”) and the
Company shall apply to have the Units listed on the Nasdaq Capital Market.
Certain capitalized terms used herein are defined in Section 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, FTAC Olympus Advisors, LLC (“FTAC Advisors”), FTAC Olympus
Sponsor, LLC (“FTAC Olympus” and together with FTAC Advisors, the “Sponsor”) and
the undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team, hereby agree with the Company as follows:

 

1. The Sponsor and each Insider agrees that (A) if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Shares owned by
it, him or her in favor of any proposed Business Combination and (ii) not redeem
any Shares owned by it, him or her in connection with such shareholder approval,
(B) if the Company engages in a tender offer in connection with any proposed
Business Combination, it, he or she shall not sell any Shares to the Company in
connection therewith and (C) if the Company seeks shareholder approval of any
proposed amendment to the Charter prior to the consummation of a Business
Combination, it, he or she shall not redeem any Shares owned by it, him or her
in connection with such shareholder approval.

 

2. (a) The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within the time period set
forth in the Charter, the Sponsor and each Insider shall take all reasonable
steps to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, subject to lawfully available funds therefor, redeem
100% of the Ordinary Shares sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay any taxes (less up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish all Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
shareholders and the Company’s board of directors, dissolve and liquidate,
subject in the case of clauses (ii) and (iii) above to the Company’s obligations
under Cayman Islands law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Charter (i) that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within the time period
described in the Prospectus or (ii) with respect to any other provision relating
to shareholders’ rights or pre-Business Combination activity, unless the Company
provides its public shareholders with the opportunity to redeem their Ordinary
Shares upon approval of any such amendment at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay any taxes, divided by the number of
then outstanding Offering Shares.

 





 

 

(b)  Each Insider who is a member of the Company’s board of directors hereby
agrees that in the event of such Insider’s resignation or removal from the
Company’s board of directors prior to the Company’s consummation of the initial
Business Combination, the Insider shall Transfer any Founder Shares that they
hold to FTAC Olympus or FTAC Advisors, as directed by the Company. The Sponsor
that would otherwise receive such Founder Shares has the sole and absolute
discretion to waive this requirement.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives any claim such Sponsor or Insider may
have in the future as a result of, or arising out of, any contracts or
agreements with the Company and will not seek recourse against the Trust Fund
for any reason whatsoever except in each case with respect to the Sponsor’s or
the Insider’s right to a pro rata interest in the proceeds held in the Trust
Fund for any Offering Shares such Sponsor or Insider may hold.

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representatives, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, Ordinary
Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
Ordinary Shares, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii). Each of the Insiders and the
Sponsor acknowledges and agrees that, prior to the effective date of any release
or waiver of the restrictions set forth in this Section 3, the Company shall
announce the impending release or waiver by press release through a major news
service at least two business days before the effective date of the release or
waiver. Any release or waiver granted shall only be effective two business days
after the publication date of such press release. The provisions of this Section
will not apply if the release or waiver is effected solely to permit a transfer
not for consideration and the transferee has agreed in writing to be bound by
the same terms described in this Letter Agreement to the extent and for the
duration that such terms remain in effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, FTAC Olympus (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of FTAC Olympus) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into a letter of intent, confidentiality or
other similar agreement or a Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Sponsor shall apply only to the extent necessary to ensure that such claims by a
third party for services rendered or products sold to the Company or a Target do
not reduce the amount of funds in the Trust Account to below (i) $10.00 per
share of the Offering Shares or (ii) such lesser amount per share of the
Offering Shares held in the Trust Account due to reductions in the value of the
trust assets as of the date of the liquidation of the Trust Account, in each
case, net of the amount of interest earned on the property in the Trust Account
which may be withdrawn to pay taxes, except as to any claims by a third party
(including a Target) who executed a waiver of any and all rights to seek access
to the Trust Account and except as to any claims under the Company’s indemnity
of the Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company.

 



2

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 11,250,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to surrender, at no cost, a number of Founder Shares in the aggregate
equal to 2,812,500 multiplied by a fraction, (i) the numerator of which is
11,250,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
11,250,000.

 

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
Sections 1, 2, 3, 4, 5, 7(a), 7(b), and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) Subject to Section 7(c), the Sponsor and each Insider agrees that it, he
or she shall not Transfer any Founder Shares (or Ordinary Shares issuable upon
conversion thereof) (w) with respect to 25% of such shares, until consummation
of the Company’s initial Business Combination, (x) with respect to 25% of such
shares, when the closing price of the Ordinary Shares exceeds $12.00 for any 20
trading days within a 30-trading day period following the consummation of its
initial Business Combination, (y) with respect to 25% of such shares, when the
closing price of the Ordinary Shares exceeds $13.50 for any 20 trading days
within a 30-trading day period following the consummation of its initial
Business Combination and (z) with respect to 25% of such shares, when the
closing price of the Ordinary Shares exceeds $17.00 for any 20 trading days
within a 30-trading day period following the consummation of its initial
Business Combination, or earlier, in any case, if, following the initial
Business Combination, the Company completes a liquidation, merger, share
exchange, reorganization or other similar transaction that results in all of the
Company’s shareholders having the right to exchange their Ordinary Shares for
cash, securities or other property (the “Founder Shares Lock-up Period”). For
the avoidance of doubt, the satisfaction of any of the conditions of clauses
(x), (y) and (z) shall permit the termination of the transfer prohibition with
respect to all Founder Shares included within that pricing level or any lower
pricing level.

 

(b) Subject to Section 7(c), the Sponsor and each Insider agrees that it, he or
she shall not Transfer any Placement Units, Placement Shares, Placement Warrants
(or Ordinary Shares issued or issuable upon the conversion or exercise of
Placement Warrants), until 30 days after the completion of a Business
Combination (the “Placement Unit Lock-up Period”, together with the Founder
Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in Sections 7(a) and (b), Transfers
of the Founder Shares, Placement Units, Placement Shares, Placement Warrants and
Ordinary Shares issued or issuable upon the exercise or conversion of Placement
Warrants or the Founder Shares and that are held by the Sponsor, any Insider or
any of their permitted transferees (that have complied with this Section 7(c)),
are permitted (1) (a) to the Company’s officers and directors, the Initial
Holders, and other Insiders, (b) to an affiliate or immediate family member of
any of the Company’s officers, directors, Initial Holders and other Insiders,
(c) to any member, officer or director of the Sponsor, or any immediate family
member, partner, affiliate or employee of a member of the Sponsor, (d) by gift
to any permitted transferee under any of the immediately preceding subsections
(a) through (c), a trust, the beneficiaries of which are one or more permitted
transferees under any of the immediately preceding subsections (a) through (c),
or a charitable organization, (e) by virtue of laws of descent and distribution
upon death of any of the Company’s officers, directors, Initial Holders or
members of the Sponsor, (f) pursuant to a qualified domestic relations order,
(g) in the event of the Company’s liquidation prior to consummation of the
initial Business Combination, (h) by virtue of the laws of the Cayman Islands or
the Sponsors’ limited liability company agreements upon dissolution of either
Sponsor, (i) subsequent to the initial Business Combination, upon and in
connection with a liquidation, merger, share exchange or other similar
transaction which results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property,
(j) subsequent to the initial Business Combination, in the event of a
consolidation merger, share exchange or similar transaction in which the Company
is the surviving entity that results in a change in the majority of its board of
directors or management team and (k) through private sales or transfers made in
connection with any forward purchase agreement or similar arrangement or in
connection with the consummation of the initial Business Combination at prices
no greater than the price at which the Founder Shares, Placement Shares or
warrants were originally purchased; provided, however, that in the case of
clauses (a) through (f), (h) and (k) these permitted transferees must enter into
a written agreement agreeing to be bound by these transfer restrictions, and (2)
in connection with an initial Business Combination with the consent of the
Company to any third party that agrees in writing to be bound by the provisions
of this Letter Agreement applicable to Insiders (other than paragraph 1). For
the avoidance of doubt, for the purposes of this Letter Agreement, a managed
account managed by the same investment manager of any member of the Sponsor
shall be deemed an affiliate of such member.

 



3

 

 

(d) Subject to the limitations described herein, each Insider shall retain all
of such Insider’s rights as a security holder during, as applicable, the Lock-Up
Periods including, without limitation, the right to vote, as the case may be,
the Founder Shares and/or Placement Shares.

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it or he has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it or he is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement or
cash payments prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the amounts
described in the Prospectus under the heading “Summary – The Offering – Limited
Payments to Insiders.”

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation,
any non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Shares”
shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean (a) the 22,105,000 Class B ordinary shares of
the Company, par value $0.0001 per share, initially issued to the Sponsor (up to
2,812,500 Shares of which are subject to complete or partial surrender by the
Sponsor if the over-allotment option is not exercised by the Underwriters) for
an aggregate purchase price of $25,000, or approximately $0.001 per share, prior
to the consummation of the Public Offering; (iv) “Initial Holders” shall mean
the Sponsor and any Insider that holds Founder Shares; (v) “Insiders” shall mean
the Sponsor and its members, any holders of Founder Shares, any person who
receives Placement Units, Founder Shares or their respective underlying
securities as a Permitted Transferee and each officer and director of the
Company; (vi) “Placement Shares” shall mean the Ordinary Shares sold as part of
the Placement Units; (vii) “Placement Warrants” shall mean the Warrants to
purchase up to an aggregate of 723,333 Ordinary Shares that are included in the
Placement Units; (viii) “Placement Units” shall mean the aggregate of 2,170,000
Units of the Company (each Placement Unit consists of one-third of a Placement
Warrant and one Placement Share) sold in the Private Placement to the Sponsor
for an aggregate purchase price of $21,700,000; (ix) “Private Placement” shall
mean that certain private placement transaction occurring simultaneously with
the closing of the Public Offering pursuant to which the Company has agreed to
sell an aggregate of 2,170,000 Placement Units to the Sponsor; (x) “Public
Shareholders” shall mean the holders of securities issued in the Public
Offering; (xi) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; (xii) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b); and (xiii) “Charter” shall mean the Company’s memorandum and
articles of association, as the same may be amended from time to time.

 



4

 

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this Section shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.

 

14. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

  

15. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

16. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

19. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2020; provided
further that Section 4 of this Letter Agreement shall survive such liquidation.

 

[Signature Page Follows]

 



5

 

 

  Sincerely,       FTAC OLYMPUS ACQUISITION CORP.       By: /s/ Ryan M. Gilbert
  Name:   Ryan M. Gilbert   Title: President and Chief Executive Officer      
FTAC OLYMPUS SPONSOR, LLC       By: /s/ Ryan M. Gilbert   Name: Ryan M. Gilbert
  Title:   Manager       FTAC OLYMPUS ADVISORS, LLC       By: /s/ Ryan M.
Gilbert   Name: Ryan M. Gilbert   Title: Manager       /s/ Betsy Z. Cohen  
Name: Betsy Z. Cohen       /s/ Ryan M. Gilbert   Name:  Ryan M. Gilbert      
/s/ Douglas Listman   Name:  Douglas Listman       /s/ Shami Patel   Name: 
Shami Patel       /s/ Mei-Mei Tuan   Name:  Mei-Mei Tuan       /s/ Jan Hopkins
Trachtman   Name:  Jan Hopkins Trachtman       /s/ Walter C. Jones   Name: 
Walter C. Jones

 

[Signature Page to Letter Agreement]

 

 

 



 

 